                                                                     !!~   .........-~"'-'"~~   .   ·., ...   -   ' ---               ,     -~--,~


                                                                           US:J'.'..: SDl'•JY                                                    '1!

UNITED STATES DISTRICT COURT
                                                                           COCUll.1ENT                                                           ,!
                                                                               ir.c'T'"'""';ICAI
                                                                           ELr-~    1 i ......Ji'I    ir 'V
                                                                                                   _,i_,,                        VI'     ·~'n
                                                                                                                                 r ,..t...d.d)   !
SOUTHERN DISTRICT OF NEW YORK                                                                                             .1i.


                                                                                                                                                     !
UNITED STATES OF AMERICA


               -v-                                             19 CR 496-03 (CM)

CHARLES KENYATTA,

                       Defendant.



                   ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                             A U.S. MAGISTRATE JUDGE

McMahon, J.:

        On January 17, 2020, United States Magistrate Judge Katherine H. Parker, presided over
the plea allocution in the above captioned matter and reported and recommended that the named
defendant's plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges defendant guilty of the offense(s) to which the guilty plea was offered. The Clerk is
directed to enter the plea.

January 22, 2020


                                                Chief United States District Court Judge
